223 F.2d 250
55-2 USTC  P 9588
UNITED STATES of America, Appellant,v.Arthur B. KOONTZ and Mazie W. Koontz, his wife, Appellees.
No. 6982.
United States Court of Appeals, Fourth Circuit.
Argued May 27, 1955.Decided May 27, 1955.

George F. Lynch, Special Asst. to the Atty. Gen.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Special Asst. to the Atty. Gen., Duncan W. Daugherty, U.S. Atty., Huntington, W. Va., and William T. Lively, Jr., Asst. U.S. Atty., Charleston, W. Va., on brief), for appellant.
Harry B. Lambert, Donald O. Blagg, A. G. Stone, Rummel, Blagg & Stone, and Koontz & Koontz, Charleston, W. Va., on brief, for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
The question presented by this appeal is the same as that decided by this court in Hofferbert v. Marshall, 4 Cir., 200 F.2d 648, viz.: Do the provisions of the Revenue Act of 1948, 26 U.S.C.A. §§ 12(d), 51(b), 107(a), permitting the splitting of income in a return by husband and wife apply to an item of long term income earned by the husband over a period of years?  We are satisfied that the answer given to that question in Hofferbert v. Marshall is the correct one.  See also the decisions of the Court of Appeals of the Third Circuit in C.I.R. v. Stockly, 221 F.2d 745, and of the Tax Court in that case, 22 T.C. 28 and in Mahler v. Com'r, 22 T.C. 1180.  The fact that Congress has changed the law in the meantime is no reason why we should change our decision interpreting the law as it was prior to the change.


2
Affirmed.